DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were previously objected to, however the amendment filed 08/25/2022 including new drawing sheets has overcome this objection.  Accordingly, the objection has been withdrawn.  
Specification
The disclosure was previously objected to because of informalities.  The amendment filed 08/25/2022 including amendments to the specification has overcome this objection.  Accordingly, the objection has been withdrawn.  
Claim Objections
Claim 20  previously objected to because of informalities.  The amendments to the claims  filed 08/25/2022 has overcome this objection.  Accordingly, the objection has been withdrawn.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Liang (US 11187010 B1), herein referred to as Liang.
	With regard to claim 1, Liang teaches a lock assembly (101) for fenestration systems, the lock assembly comprising: 
a body (110) having a cavity (120) with a first opening formed on a first body surface (110E) and a second opening formed on an opposite second body surface (110N); 
an actuator (140, 150) including an arm (146) and a shaft (143) coupled to the body, the shaft extending through the cavity of the body, a lower portion of the shaft protrudes from the second opening at the second body surface, the lower portion of the shaft further including an outer surface (surface of 150 visible in fig. 30) with a track (the lower part of 150 as seen in Figure 30) formed thereon, and the arm is manually actuatable to rotate the shaft within the cavity about a rotational axis; and 
a locking cam (160) including the body and a post that extends from the body (annotated fig. 23 below), the post defining a cavity (cavity formed inside post) coupled to the lower portion of the shaft such that the locking cam is rotatable by the actuator, the cavity including an engagement member (the segment of the cam 160 with surface 161i, filled in red on Figure 84A below) seated against the track of the shaft, and rotation of the shaft drives the locking cam, with a degree of the rotation of the locking cam based on a position of the engagement member on the track such that the shaft is rotatable through a greater degree of rotation than the locking cam (as seen in Figures 56, 59, 62, 65). 

    PNG
    media_image1.png
    157
    210
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    526
    353
    media_image2.png
    Greyscale

With regard to claim 2, Liang teaches the lock assembly of claim 1, wherein the track includes a first track segment having a first track profile and a second track segment having a different second track profile, as labeled below.

    PNG
    media_image3.png
    246
    467
    media_image3.png
    Greyscale
  
With regard to claim 3, Liang teaches the lock assembly of claim 2, wherein the first track segment is substantially linear and the second track segment is substantially curved.  
With regard to claim 4, Liang teaches the lock assembly of claim 1, wherein the track further includes a stop (152) against which the engagement member abuts to limit rotation of the shaft and the locking cam.  

    PNG
    media_image4.png
    611
    411
    media_image4.png
    Greyscale
With regard to claim 5, Liang teaches the lock assembly of claim 1, wherein the outer surface of the shaft further includes a second track offset from the first track (the upper part of 150 as seen in Figure 30), and wherein the cavity of the locking cam further includes a second engagement member (the segment of the cam 160 with surface 161ii, filled in purple on Figure 84A above) seated against the second track.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liang (US 11187010 B1), herein referred to as Liang.
With regard to claim 7, Liang teaches the lock assembly of claim 1, wherein the arm (146) is manually actuatable to rotate the shaft through approximately 180 degrees of rotation, and wherein the locking cam correspondingly rotates through approximately 90 degrees of rotation. This is not described in the specification, but can be seen to be in figures such as the difference between Figures 80 and 83 for the arm being approximately 180 degrees of rotation, and the difference between Figures 80 and 82 for the cam being approximately 90 degrees of rotation. It would have been considered obvious to one of ordinary skill in the art, before the filing of the invention, to understand that Liam is capable of those approximate degrees of rotation.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liang (US 11187010 B1) in light of Liang et al. (US 20180230710 A1), herein referred to as Liang and Liang et al. respectively.
With regard to claim 8, Liang teaches the lock assembly of claim 1, but does not teach that the actuator (140, 150) further includes a channel formed on the second body surface, and the body further includes a ridge disposed within the channel to accommodate movement of the arm of the actuator.
Liang et al. teaches a window lock assembly, with an actuator (140) that includes a channel, unlabeled, on the side of the actuator closest to the body (110), while the body features a boss (18), forming a ridge that is in the channel when assembled to accommodate movement of the actuator.
It would have been considered obvious to one of ordinary skill in the art, before the filing of the invention, to have added the boss feature of Liang et al. to that of Liang, for the added benefit of a better fit for the rotation of the actuator.
Claims 9-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liang (US 11187010 B1) in light of Costello (US 4235465 A), herein referred to as Liang and Costello, respectively.
With regard to claim 9, Liang teaches the lock assembly of claim 1, but does not teach that the body further includes a keeper and a catch formed as an integral component of the body along the first body surface thereof.  
	Costello teaches a keeper (20) and catch (30) for a sash window lock, that could be made as an integral component of a body (10).
	It would have been considered obvious to one of ordinary skill in the art, before the filing of the invention, to have added the keeper and catch of Costello to that of Liang, as the keeper and catch perform no function but would be seen as a change in shape of the body, and is a well known design of sash locks as known in the art.
With regard to claim 10, Liang teaches a window assembly comprising: 
a window frame (98); 
an upper sash and a lower sash mounted within the window frame, at least one of the upper or lower sash windows is slidable relative to the other within the window frame (described in Column 10, Lines 1-29), and one of the upper or lower sash windows includes a first keeper with a first catch (not labeled, shown in Figure 93) mounted on a rail (98) thereof and the other of the upper or lower sash windows includes a lock assembly (101) mounted on a rail (99) thereof, the lock assembly further comprising: 
a body (110) having a cavity (120) with a first opening formed at a first body surface (110E) and a second opening formed at an opposite second body surface (110N); 
an actuator (140, 150) including an arm (146) and a shaft (143) coupled to the body, the shaft extending through the cavity of the body, a lower portion of the shaft protrudes from the second opening at the second body surface, the lower portion of the shaft has an outer surface (surface of 150 visible in fig. 30) that defines a track (the lower part of 150 as seen in Figure 30) and the arm is manually actuatable to rotate the shaft within the cavity about a rotational axis; and 
a locking cam (160) including a body and a post (annotated fig. 23 above) that extends from the body, the post defining a cavity (cavity inside post) coupled to the lower portion of the shaft such that the locking cam is rotatable by the actuator, the cavity including an engagement member (the segment of the cam 160 with surface 161i, filled in red on Figure 84A below) seated against the track of the shaft, rotation of the shaft drives the locking cam, the locking cam mates with the first catch of the first keeper mounted on the rail of the upper or lower sash when the lock assembly is in the locked position, and the locking cam is positioned underneath the 10Specification(106331385.1) 41832/12550 second body surface of the body when the lock assembly is in the unlocked position.  
	Liang does not teach that the body further includes a second keeper with a second catch.
Costello teaches a keeper (20) and catch (30) for a sash window lock, that could be made as an integral component of a body (10).
	It would have been considered obvious to one of ordinary skill in the art, before the filing of the invention, to have added the keeper and catch of Costello to that of Liang, as the keeper and catch perform no function but would be seen as a change in shape of the body, and is a well-known design of sash locks as known in the art.
With regard to claim 11, Liang teaches the window assembly of claim 10, wherein a degree of the rotation of the locking cam in response to rotation of the shaft is based on 
    PNG
    media_image4.png
    611
    411
    media_image4.png
    Greyscale
a position of the engagement member on the track, and the shaft is rotatable through a greater degree of rotation than the locking cam (as seen in Figures 56, 59, 62, 65).  

    PNG
    media_image3.png
    246
    467
    media_image3.png
    Greyscale
With regard to claim 12, Liang teaches the window assembly of claim 11, wherein the track includes a first track segment having a first track profile and a second track segment having a different second track profile, as labeled below.  
With regard to claim 13, Liang teaches the window assembly of claim 12, wherein the first track segment is substantially linear and the second track segment is substantially curved.  
With regard to claim 14, Liang teaches the window assembly of claim 11, wherein the track further includes a stop (152) against which the engagement member abuts to limit rotation of the shaft and the locking cam.  

    PNG
    media_image4.png
    611
    411
    media_image4.png
    Greyscale
With regard to claim 15, Liang teaches the window assembly of claim 11, wherein the outer surface of the shaft further includes a second track (the upper part of 150 as seen in Figure 30), and wherein the cavity of the locking cam further includes a second engagement member (the segment of the cam 160 with surface 161ii, filled in purple on Figure 84A below) seated against the second track.  
With regard to claim 17, Liang teaches the window assembly of claim 10, wherein the arm is manually actuatable to rotate the shaft through approximately 180 degrees of rotation, and wherein the locking cam rotates through approximately 90 degrees of rotation. This is not described in the specification, but can be seen to be in figures such as the difference between Figures 80 and 83 for the arm being approximately 180 degrees of rotation, and the difference between Figures 80 and 82 for the cam being approximately 90 degrees of rotation. It would have been considered obvious to one of ordinary skill in the art, before the filing of the invention, to have taken this to be those approximate degrees of rotation.
With regard to claim 19, Liang and Costello teach the window assembly of claim 10.
It would have been considered obvious to one of ordinary skill in the art, before the filing of the invention, to have added the second keeper and second catch such that they are formed as integral components of the body of the lock assembly, as the keeper and catch perform no critical function and would be seen as a change in shape of the body, and is a well-known design of sash locks as known in the art.
With regard to claim 20, Liang teaches a lock assembly (101) comprising: 
a body (110) having a cavity (120) with a first opening formed at a first body surface (110E) and a second opening formed at an opposite second body surface (110N); 
an actuator (140, 150) including an arm (146) and a shaft (143) coupled to the body, the shaft extending through the cavity of the body, a lower portion of the shaft protrudes from the second opening at the second body surface, the lower portion of the shaft including an outer surface (surface of 150 visible in fig. 30) with a track defined therein (the lower part of 150 as seen in Figure 30), and the arm is manually actuatable to rotate the shaft within the cavity about a rotational axis; and 
a locking cam (160) including a body and a post(annotated fig. 23 above) that extends from the body, the post defining a cavity (cavity inside post) coupled to the lower portion of the shaft such that the locking cam is rotatable by the actuator, the cavity including an engagement member (the segment of the cam 160 with surface 161i, filled in red on Figure 84A below) seated against the track of the shaft and rotation of the shaft drives the locking cam, with a degree of the rotation of the locking cam based on a position of the engagement member on a track such that the shaft is rotatable through a greater degree of rotation than the locking cam (as seen in Figures 56, 59, 62, 65).  

    PNG
    media_image4.png
    611
    411
    media_image4.png
    Greyscale
Liang fails to teach that the body further includes a keeper and a catch formed as integral components of the body.
Costello teaches a keeper (20) and catch (30) for a sash window lock, that could be made as an integral component of a body (10).
	It would have been considered obvious to one of ordinary skill in the art, before the filing of the invention, to have added the keeper and catch of Costello to that of Liang, as the keeper and catch perform no critical function and would be seen as a change in shape of the body, and is a well-known design of sash locks as known in the art.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Liang (US 11187010 B1) in light of Liang et al. (US 20180230710 A1) and Costello (US 4235465 A), herein referred to as Liang, Liang et al. and Costello, respectively.
With regard to claim 18, Liang and Costello teach the window assembly of claim 10, but fail to teach that the actuator further includes a channel formed on the second body surface, and the body further includes a ridge disposed within the channel to accommodate movement of the arm of the actuator.
Liang et al. teaches a window lock assembly, with an actuator (140) that includes a channel, unlabeled, on the side of the actuator closest to the body (110), while the body features a boss (18), forming a ridge that is in the channel when assembled to accommodate movement of the actuator.
It would have been considered obvious to one of ordinary skill in the art, before the filing of the invention, to have added the boss feature of Liang et al. to that of Liang, for the added benefit of a better fit for the rotation of the actuator.
Response to Arguments
Applicant's arguments filed 08/25/2022 have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments that amended independent claims 1, 10 and 20 are not patentably distinguishable over the cited references, the examiner disagrees.  The examiner points to the updated rejection above citing evidence that independent claims 1, 10 and 20 are not patentably distinguishable over the cited references.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references provide further examples of the state of the art at the time of filing of the invention.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.I./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675